Warren E. Burger: We will hear arguments next in 75-251, Fitzpatrick against Bitzer and 75-283. Mr. Orth you may proceed when you are ready.
Paul W. Orth: Mr. Chief Justice and may it please the Court. This case presents the question of whether the Eleventh Amendment prohibits a Federal Court from awarding back pay monetary relief against a state in favor of employees of that state who established that they were victims of discrimination in violation of the 1964 Civil Rights Act as amended in 1972 to include states. In other words, does the Fourteenth Amendment empower Congress to authorize equitable monetary awards in private suits against the state for employment discrimination?
William H. Rehnquist: Do we know in this case Mr. Orth, does any lower court ever opined on the question of whether the state's violation here would have been a violation of the Fourteenth Amendment itself or was it simply a violation of Title VII?
Paul W. Orth: This case did start out Your Honor as a Fourteenth Amendment case and was amended than to become a Title VII case.
William H. Rehnquist: And the only thing that District Court ever found out really was Title VII?
Paul W. Orth: That is correct Your Honor.
William H. Rehnquist: Well, do we not have quite a different question if the underlying offense of the state was a violation of the Fourteenth Amendment or whether it was not? Then, it seems to me then you get to the question of whether Congress under Section 5 of the Fourteenth Amendment can not only provide remedies, but can really expand the guarantees of the Fourteenth Amendment beyond where the amendment's own language left them? Do you see what I mean?
Paul W. Orth: I believe I do Your Honor. Essentially, of course Title VII is an extension into the employment area of the Equal Protection Clause.
William H. Rehnquist: But there is something more here. I mean, are there violations of Title VII which would not be violations of the Equal Protection Clause by itself?
Speaker: Well, Title VII is not passed pursuant to Section 5 in the Fourteenth Amendment, it is a Commerce Clause Statute?
Paul W. Orth: Your Honor, I consider that the 1972 Amendments to Title VII as demonstrated clearly in the legislative history or passed under Section 5 of the Fourteenth Amendment. Now Title VII, correctly yes, that was passed pursuant to the Commerce Clause and that was so held in the cases involving public accommodations, but -- and there is of course reference in the statute to industries affecting commerce and as our brief indicates, the 1972 Amendments, Title VII anyway and perhaps the 72 Amendments seemed to be founded on both the Commerce Clause and Section 5 of the Fourteenth Amendment.
Byron R. White: (Inaudible) to base those Amendments on Section 5 in the Fourteenth Amendment insofar as the amendments apply to the Federal Government?
Paul W. Orth: Oh! Yes Your Honor.
Byron R. White: But what were they. What power did the Congress exercise, a due process power?
Paul W. Orth: As to the federal government, I would imagine that would have to be it Your Honor.
Byron R. White: The Commerce Clause.
William H. Rehnquist: Well, the Congress has the right to regulate the terms of federal employment simply by its housekeeping function, does it not?
Paul W. Orth: Yes, that is my understanding Your Honor, but here is an extension of the Civil Rights Act of 1964 from private industry to cover a governmental employment and of course in this case particularly employment by the State of Connecticut which had a discriminatory retirement system.
William H. Rehnquist: Do you take any position as to whether the flaw found in the state's retirement system was or was not a violation of the Fourteenth Amendment in the absence of Title VII?
Paul W. Orth: Yes, Your Honor. This was brought originally as a Fourteenth Amendment case and then few weeks later, we filed the EEOC complaint, but had we pursued it on strictly Fourteenth Amendment grounds, that position would have been there was a violation of Equal Protection on the face of Connecticut’s Retirement Laws?
William H. Rehnquist: Neither the District Court nor the Court of Appeals though ever addressed that question?
Paul W. Orth: That is correct, Your Honor. This became after the appropriate time and the appropriate notice to sue from the Attorney General, this became a Title VII case and we won the Title VII case and the state did not appeal and it was in effect established by the District Court in Connecticut that Connecticut’s Retirement Laws did discriminate against men. In other words, the men did not get the benefits and they could not retire at the same age as women and that this not only of course violated Title VII, but seem to violate the EEOC Guidelines which were promulgated about two weeks after the 1972 Amendments and I think someone important to establish a bit of the chronology here, these of course were laws of the State of Connecticut which presumably should have been reevaluated by the state after the passage of the 1972 Amendments. This did not --
Potter Stewart: Well, it should have been evaluated by the State after the adoption of the Fourteenth Amendment according to your theory, it has not even been enacted?
Paul W. Orth: This would be so true, Your Honor, but nobody had tested the question out. What I am getting at though is that about nine months after the law was changed, my clients are representatives of a class of active and retired male state employees filed a complaint in Federal Court and also filed the EEOC complaint later amended. Now, the --
Potter Stewart: The appendix does not have those documents reproduced, does it?
Paul W. Orth: No, it does not, Your Honor. Those are however in the stipulation of facts which are part of the record, Your Honor.
William H. Rehnquist: In the appendix?
Paul W. Orth: Not in the appendix, no. Basically there is no factual dispute anymore and that I think is the reason for that. The State of Connecticut in effect spent two wasted years in terms of legislative action in which it did nothing to correct the discrimination that was apparent on the face of its laws and in October of 1974, excuse, September of 1974, the Distinct Court enjoined the state officials who were sued from continuing to administer the law in a fashion discriminatory against men. The problem of course and the reason why we are here is in the process, the Court relying on the Eleventh Amendment in Edelman and Jordan denied a recalculation of retroactive retirement benefits which I am for shorthand referring to as back pay and also denied attorney’s fees and in that of course, we submit there is error in the Second Circuit said that the District Court was wrong as to attorney’s fees only and I will be addressing most of my argument to the back pay question. I have I believe already mentioned that the '72 Amendments were adapted after extensive legislative hearings. There was a considerable background of discrimination in governmental employment, perhaps worst than in the private sector. There seems to be no question in language plus the intent of Congress that Congress intended to make a state employer subject to the same obligations as private employers and give state employees access to all the remedies under Title VII that an employee of private industry would have. Now, the effective nullification by the decision of the Court below of the monetary remedial provisions of Title VII in the state context to me cannot be squared with two recent decisions of this Court. Foremost is the Albemarle versus Moody case about a year ago and then less than a month ago the case of Franks versus Bowman. These cases demonstrate in various forms, two forms primarily, first back pay and then seniority, the importance to the enforcement of Title VII of the private remedy of back pay of seniority and that these remedies are part of a complex equitable remedy. There is no cut off point in the remedial section of Title VII between monetary damages or cause of action from monetary damages on the one hand and an injunction which was obtained here on the other. As a matter of fact, the Albemarle case indicated that it would be inappropriate to open up any chasm between the injunctive and the monetary aspects. Now, having said that in the private context and Congress having found that discrimination in governmental employment was perhaps more institutionalized, worse than in private employment. It seems that if the range of the equitable remedies available against states are cut down, that private suits to enforce state employees rights are likely to disappear. It is certainly apparent and it was Congress’ intent that private suits would be a prime means of enforcing the law and that the resources of the Attorney General were insufficient to take care of all these cases. Furthermore, it was apparent that Congress was relying as has had to be the case in the civil rights area for a Century, on the federal courts and it gave the federal courts exclusive jurisdiction and yet the Court below suggested that Congress could and both of this areas have done things differently. In other words, that reliance could have been had on the Attorney General alone or that state courts might be available. In stressing, as both Albemarle and the Franks cases have the equitable remedy, a remedy that is not like damages, not subject to jury trial, that is part of a complex to try to solve on a case by case basis as the lower court, the trial court seems fit. The Congress has in effect solved a problem of federalism and I would suggest to the Court that in doing so, a couple of things have been accomplished, they are quite vital. First of all, it is perhaps most appropriate that in this very difficult area of federalism, federal concern that Congress made up of the representatives of the various states is the most appropriate forum to determine what remedy rights and remedies there should be and of course here, Congress has spoken very clearly and in speaking very clearly and in giving the District Courts these full equitable powers not only to issue the injunction, but to order other affirmative relief etc. as the recent decisions have pointed out, the Congress I submit has allowed the lower court to take into account one factor that might be inappropriate concern in the difficult federal equation in modern times and that is this. That if in a particular case, the impact on the Federal Treasury is too severe, it is perhaps something that could be taken into account by the Court to allow payment over a period of time, not award full back pay, do something other than might be done in the private sector and just what would be done --
William H. Rehnquist: Mr. Orth are you familiar with our case of Geduldig against Aiello, it was decided two years ago?
Paul W. Orth: Yes, Your Honor, somewhat; under the Fourteenth Amendment Pregnancy.
William H. Rehnquist: You are probably as familiar with it as I am at this point. Do you think that Congress could under the Fourteenth Amendment after our decision in Geduldig against Aiello say that California can no longer have the kind of pension or healthcare program that it had in Geduldig under its Section 5 power and give anyone who is deprived of pregnancy benefits under such a program and right of action against the State of California?
Paul W. Orth: I would believe so Your Honor, yes.
William H. Rehnquist: But what are the limits of Congress’ power then to go outside of actual discriminations that would be barred by the Fourteenth Amendment itself and enlarge that field under Section 5?
Paul W. Orth: Well, the limits Your Honor are very hard to state with any precision, but what I think --
William H. Rehnquist: Well, they can within precision --
Paul W. Orth: But I think what I would mean to state is that Congress cannot in effect impair the effectiveness of the administration of the state government severely impact upon the State Treasury and various things that would substantially destroy the states and impinge perhaps on the Tenth Amendment areas of reserved rights to the states.
William H. Rehnquist: But what is said under Section 5 that we think it is Fourteenth Amendment right for every employee of the State of California to receive a minimum wage of $10,000.00 a year and any California Employee who does not receive that wage has a cause of action of federal Court to recover? Can it do that under Section 5?
Paul W. Orth: Well, can it do it under the Commerce Clause is I think one of the --
William H. Rehnquist: Well that is another thing, but they are not the same, I take it?
Paul W. Orth: They are not the same. I would like to think that Congress can go further under Section 5 and under the Commerce clause, particularly Your Honor if we are not talking minimum wages, but something much more fundamental which is what we are talking there. We are talking equal protection which happens to be by statute in the context of equal opportunity, equal protection in employment.
William H. Rehnquist: But that is on the hypothesis that this was a violation of the Fourteenth Amendment which you say it was, but which certainly it seems to me debatable and which none of the lower courts held?
Paul W. Orth: Excuse me, Your Honor, there are cited in the lower courts' decision, perhaps I was not clear on this before, there are several cases indicating that retirement plans are violations of Title VII.
William H. Rehnquist: Yes, but --
Paul W. Orth: But they are not Fourteenth Amendment cases, that is right.
William H. Rehnquist: I know, but they are not equal protection --
Paul W. Orth: Well, I would submit Your Honor that that aspect is not debatable. Really the fringe benefits are part of Title VII. The guidelines are clear enough.
William H. Rehnquist: I am not debating that with you at all, but I am simply suggesting that the fact it may be a demonstrable violation of Title VII does not make it necessary a violation of the Equal Protection Clause unimplemented by Title VII. Look, here is like Kahn against Shevin.
Paul W. Orth: I will accept that Your Honor. Nevertheless here, Congress acting with an abundance of evidence in effect has implemented Equal Protection Rights which needed protecting and what is happening here and what can happen here and what I suggest did happen here is the State of Connecticut and you cannot point to one individual official and charge bad faith on one official. But for over two years, the State of Connecticut did nothing about correcting this discrimination until a Lower District Court acted and then the State of Connecticut did not appeal. Now, it would seem to me that if the state felt it had a strong legal position, it would have done what the purpose of Title VII, the intent of Congress and what I believe the recent cases of the Court state, it would be promptly have in view of the complaint filed by the plaintiff’s, the petitioners here, it would have promptly re-evaluated this aspect of its employment practices and done something about it or at least in view of the situation created by the Edelman decision as read by some Courts, we have the danger that a state faced with this sort of complaint will simply do nothing about it until a Federal Court is forced to act. Had the State of Connecticut acted with any promptness here we would not be here. Our prime suit was to get this practice stopped. The back pay came in almost incidentally because the matter went on for so long after the institution of the complaint and I would submit unnecessarily so. Now, the Edelman decision which I just referred to is one I would submit is not applicable because it did not concern itself with Eleventh Amendment. It did not have the situation which is so important in this case that Congress specifically included states in the legislative pattern and in doing that, I think there was a recognition that this sort of problem is a problem that Congress can most appropriately decide and then Congress took the next step and said well of course we can only decide on a broad basis, we will have to leave it as it has always been the case in discrimination situation for the lower court, the trial court in the particular situation to fashion the appropriate relief which is of course an injunction and other relief. Well now that relief just does not appear by magic on the date of an injunctive decree. A lot of hard work, a lot of needed incentive, this is totally aside from the deterrence upon the employer has to go into this sort of suit that is before you today and other suits. I might mention here of course that my clients at least had the benefit of some sponsorship in a class situation, but there are going to be lots of cases of individual employment discrimination where a person who believes he or she is the victim of discrimination by the state employer is contemplating enforcing that claim, vindicating this interest that Congress has given the highest national priority to and yet realizes that here he or she has a difficulty, the Eleventh Amendment problem, the Edelman-Jordan problem of possibly not getting back pay, possibly not getting attorney’s fees. Now, if enough state employees make enough noise and band together, maybe they will interest the Attorney General, but if they do not, a lot a valid claims are going to go wanting and the state employer is going to be able to postpone as I submit was the case here, postpone the day of reckoning and this subverts the purpose of the 1972 Amendments and it seems to me, it undercuts everything this Court had said recently in Albemarle and the case like Franks and Bowman. Furthermore, in Edelman there was a distinction drawn which I hope will not be applicable to this situation between prospective and retrospective relief. I just touched upon this by suggesting that if there is some cut off point, it should not be at the time of the decree, but some point further back in time when the employer, the employer state has noticed that something is amiss and it should at that point reevaluate its laws. Essentially here and I have tried to reserve a few minutes for tomorrow, essentially, if it please the Court, we are asking the Court to finally face up to a question that has remained unresolved for some time and that is whether the Fourteenth Amendment does pro tanto limit or abrogate the earlier Eleventh Amendment in this vital area of Civil Rights where the rights being enforced are incompatible with whatever the purposes of the Eleventh Amendment seem to be whether they are merely to protect the state from ordinary commercial debts or to somehow preserve the state’s sovereignty. The post civil war history was that great inroads were made on that state sovereignty. This was the intent of all the framers and proponents of the reconstruction amendments and the reconstruction legislation. And there was a vast transformation worked which gave much more power to Congress and Congress of course then passed some of it on most appropriately to the Federal Judiciary and this situation, now if the lower court decision is to stand is going to be in effect reversed. Now, I think I would reserve the rest of my time Mr. Chief Justice.
Warren E. Burger: Very well. Mr. Wallace we will take you up in the morning. I will not ask you to go for two minutes today.